Citation Nr: 1646205	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the January 2011 rating decision that granted entitlement to service connection for a right wrist disability, effective February 8, 2010.

2.  Whether there was CUE in the January 2011 rating decision that granted entitlement to service connection for a left wrist disability, effective February 8, 2010.

3.  Whether there was CUE in the March 2015 rating decision that granted entitlement to service connection for a left shoulder labral tear, effective June 13, 2014.

4.  Whether there was CUE in the March 2015 rating decision that granted entitlement to service connection for migraine headaches, effective June 13, 2014.

5.  Entitlement to an initial rating in excess of 50 percent for migraines. 

6.  Entitlement to a rating in excess of 60 percent for gastroesophageal reflux disease (GERD), to include on an extraschedular basis.

7.  Entitlement to a compensable initial rating for warts.

8.  Entitlement to service connection for alopecia.

9.  Entitlement to service connection for a rear head scar, as secondary to alopecia.

10.  Entitlement to special monthly compensation (SMC) based on the need for the rates of L, M, N, and O.

11.  Entitlement to an effective date prior to June 19, 2010 for the grant of SMC on the basis of housebound status.

12.  Entitlement to a total rating based on individual unemployability (TDIU) from December 5, 2008 to June 19, 2010.

(The issues of entitlement to Post-9/11 GI Bill (Chapter 33) tuition payments at a rate in excess of 70 percent and entitlement to a subsistence allowance for the Fall 2014 and Spring 2015 semesters are the subjects of separate decisions.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 13, 2003 to July 17, 2003, December 31, 2003 to April 1, 2004, May 13, 2007 to June 30, 2007, July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2013, March 2014, May 2014, June 2015, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in December 2015, when it was remanded for additional development.  

With regard to the issues on appeal, in a September 11, 2016 statement the Veteran stated he was no longer contending CUE for an earlier effective date for his service-connected left wrist and migraines, and that he accepted the finality of the 50 percent rating for his migraines, unless the Board found cause to establish earlier effective dates.  The Board finds that the communication is ambiguous as to whether the Veteran desired to withdraw the aforementioned appeals.  The Veteran did not explicitly state that he wished to withdraw his appeals and noted he was satisfied unless the Board found criteria to assign earlier effective dates.  The Veteran's statement suggests that he still desired the Board to adjudicate the claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that a withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DiLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  The Board finds that the September 2016 statement was ambiguous and therefore not a valid withdrawal of the appeals.  Verdon v. Brown, 8 Vet. App. 529, 533 (1996) (quoting EF v. Derwinski, 1 Vet. App. 324, 326 (1991)).
Additionally, the Board acknowledges that the Veteran has asserted that there was CUE in the denial of his service connection claims for alopecia and a rear head scar, and the assigned ratings for his GERD and warts.  While the RO adjudicated these CUE motions in July 2016, August 2016, and September 2016 rating decisions, as these issues are currently on appeal before the Board, the relevant underlying rating decisions at issue are not final, and a motion for CUE, which can only apply to a prior final decision, is not ripe and are not for consideration at this time.

As a procedural matter, the Board notes that the appeals for earlier effective dates for his service-connected right and left wrist, left shoulder, and migraine disabilities are limited to the question of whether there was CUE in the January 2011 and March 2015 rating decisions.  The issue of entitlement to earlier effective dates for these disabilities on a traditional basis has already been denied by the Board in a December 2015 rating decision.  While the Veteran appealed that decision to the Court, his appeal was dismissed as untimely.  As such, that decision is final and the current appeals are limited to determining whether there was CUE in the January 2011 and March 2015 rating decisions. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for alopecia and a rear head scar secondary to alopecia, entitlement to a compensable initial rating for warts, entitlement to an increased initial rating for migraines, entitlement to a rating in excess of 60 percent for GERD, entitlement to SMC for the rates of L, M, N, O, entitlement to a TDIU, and entitlement to an effective date prior to June 19, 2010 for housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The January 2011 rating decision, which assigned the effective date of February 8, 2010 for the grant of service connection for a right disability, was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the effective date for the grant of service connection.

2.  The January 2011 rating decision, which assigned the effective date of February 8, 2010 for the grant of service connection for a left wrist disability, was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the effective date for the grant of service connection..

3.  The March 2015 rating decision, which assigned the effective date of June 13, 2014 for the grant of service connection for a left should labral tear, was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the effective date for the grant of service connection.

4.  The March 2015 rating decision, which assigned the effective date of June 13, 2014 for the grant of service connection for migraine headaches, was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and did not contain undebatable error that would have manifestly changed the outcome regarding the effective date for the grant of service connection.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was not committed in the January 2011 rating decision which assigned an effective date of February 8, 2010 for service connection for a right wrist condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

2.  Clear and unmistakable error was not committed in the January 2011 rating decision which assigned an effective date of February 8, 2010 for service connection for a left  wrist condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  
3.  Clear and unmistakable error was not committed in the March 2015 rating decision which assigned an effective date of June 13, 2014 for service connection for a left shoulder labral tear.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).

4.  Clear and unmistakable error was not committed in the March 2015 rating decision which assigned an effective date of June 13, 2014 for service connection for migraine headaches.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall

This case was previously before the Board in December 2015, when it was remanded for additional development.  In pertinent part, the December 2015 remand directed the RO to issue a statement of the case (SOC) addressing whether earlier effectives dates for the grant of service connection for right and left wrist disabilities and a left shoulder disability were warranted on basis of CUE.  The requested SOC was issued in June 2016.  The Veteran perfected his appeals and the case was returned to the Board.  Thus, the Board finds there has been compliance with the December 2015 remand directives regarding the issues decided herein.

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
With regard to the Veteran's CUE motions, the VCAA is not applicable.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A CUE motion is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  Thus, VA's duties to notify and assist are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2015).

Legal Criteria 

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  Such a final decision, however, may be reversed where evidence establishes that it was a product of CUE.  38 C.F.R. § 3.105(a) (2015).  A final and binding RO decision will be accepted as correct in the absence of CUE.  Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  Id. 

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  38 C.F.R. § 20.1403(a) (2015).  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a) (2015); see Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999).  A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) (finding that the claimant simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).

The Court has established a three-pronged test to determine whether CUE is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the prior decision may be considered.  See 38 C.F.R. § 20.1403(b) (2015).

The statutes and regulations governing the assignment of effective dates have essentially remained unchanged since the time of the January 2011 rating decision and March 2015 rating decisions, which are at issue.  Accordingly, the Board will cite to the earlier of those statutes and regulations in effect at the time of the contested rating decision.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2008) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, claim reopened after final adjudication, or a claim for increase of compensation, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2008).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400(b) (2010).  
Additionally, with a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2008); 38 C.F.R. § 3.400(b)(2) (2010). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2008); 38 C.F.R. § 3.151(a) (2010).  A "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  An informal claim is any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA; however, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2010).  

Pursuant to 38 C.F.R. § 3.1 (r) (2010), the date of receipt means the date on which a claim, information, or evidence was received in the Department of Veterans Affairs.

CUE Regarding Right and Left Wrist Disabilities

A January 2011 rating decision granted service connection for right and left wrist disabilities, effective February 8, 2010. 

The Veteran contends that the RO committed CUE in the January 2011 rating decision in assigning an arbitrary effective date for his wrist disabilities rather than assigning an effective date of December 5, 2008.

He asserts that December 5, 2008, the day after his discharge from active duty, is the proper effective date because medical evidence of his wrist symptomatology was associated with the record in conjunction with his initial claim for service-connection for a bilateral hand condition, or in the alternative that his wrist conditions are part and parcel of his systemic psoriatic arthritis and therefore should have the same effective date as his service-connected hand disabilities.  
The Veteran has cited 38 C.F.R. §§ 3.1(r), (p) and 3.155(a) in support of his CUE motion.  However, the Veteran has not indicated how these regulations were misapplied.  He has also not cited any other statutory or regulatory provisions extant at the time of the January 2011 rating decision that were incorrectly applied, or cited any facts, known at that time, which were not before the adjudicator.  

With regard to the Veteran's first assertion, the essence of his argument is that that the RO committed CUE in the January 2011 rating decision by not interpreting medical evidence of his right and left wrist symptomatology, submitted in association with his original claim, as pending informal claims for service connection.  Aside from his assertion that medical evidence of wrist symptomatology was clear evidence of his intention to apply for service connection, the Veteran has not pointed to any specific communication prior to February 8, 2010 as a formal or informal claim for service connection.  

As noted above, an informal claim requires an intention to apply for a benefit.  38 C.F.R. § 3.155 (2010).  Medical evidence of a condition does not suggest an implied claim for service connection and the RO need not infer one.  The Board acknowledges that record did contain medical evidence, obtained in connection with the Veteran's initial claim for service connection, reflecting treatment for wrist symptomatology.  However, that evidence does not constitute, by itself, an informal claim for service connection under 38 C.F.R. § 3.155(a) (2010).  To the contrary, the Federal Circuit has held that "the mere presence of the medical evidence does not establish an intention on the part of the [V]eteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Rather, the record must demonstrate a specific intent by the Veteran to apply for service-connected benefits related to the treated condition.  In this case, the record fails to show such intent.  

The Board acknowledges that under law existent at the time of the January 2011 rating decision, a report of examination or hospitalization by VA could constitute an informal claim, but only when a formal claim for pension or compensation had been previously disallowed on the basis that the disability was not compensable in degree.  The Veteran's claims for service connection for right and left wrist disabilities were original claims and had not been adjudicated prior to the January 2011 rating decision.  Accordingly, the October 2009, July 2010, and October 2010 VA examination reports of record cannot constitute informal claims for service connection for right and left wrist disabilities.  

Additionally, the Board has not overlooked the December 11, 2009 correspondence from the Veteran's representative noting that the Veteran had undergone a synovectomy of his right hand and wrist during active duty.  Nevertheless, the representative's statement is not clearly and unmistakably evidence of a claim for service connection for a wrist disability.  To the contrary, the letter was noted to have been in response to a December 2009 development letter requesting information pertaining to the Veteran's pending service connection claim for a bilateral hand condition.  Moreover, the representative expressly noted that the communication was in reference to the Veteran's "arthritis" claim which was deferred in the November 2009 rating decision.  The November 2009 rating decision did not defer or otherwise address the issue of service connection for a wrist condition.  Therefore, the communication does not request or otherwise clearly and unmistakable evince an intention to seek service connection for a right wrist disability.  

The Veteran's second argument is that his wrist conditions were part and parcel of his systemic psoriatic arthritis and as such, his original claim for service connection for his hand disabilities should have been broadly construed to include claims for his intertwined wrist disabilities.  While VA is obligated to interpret the Veteran's submission broadly, hands and wrists are distinct body parts, which are treated distinctly for VA purposes, and VA is not required to "conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32 (1998); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5214-5215 (evaluation of various disabilities of the wrist), with 38 C.F.R. § 4.71a, Diagnostic Code 5216-5230 (evaluating ankylosis or limitation of motion of single or multiple digits of the hand) (2010).  

Additionally, the Veteran's claims for service connection for right and left hand disabilities do not show intent to seek service connection for a bilateral wrist disability.  In pertinent part, on his December 16, 2008 VA Form 21-526, the Veteran indicated that he was claiming service connection for right and left hand arthritis and surgery of the right and left hand.  There was no mention of the Veteran's wrists, psoriatic arthritis, or a systemic arthritis condition.  Moreover, the Veteran's subsequent correspondence regarding the Veteran's right and left hand arthritis and surgery claims also do not reflect an intention to seek compensation for systemic arthritis, psoriatic arthritis, or the Veteran's wrists; rather they repeatedly reference arthritis of the hands or arthritic condition of the hands.  The Veteran's notice of disagreement received on February 8, 2010 regarding an increased initial rating for his service-connected right and left hand conditions was the first communication indicating that the Veteran sought service connection for his wrist symptomatology or asserted that his wrist symptomatology was part and parcel of his service-connected hand condition.  As the Veteran's original claim for service-connection was specifically for arthritis of the hands, absent a claim for service-connection for a wrist condition or wrist arthritis, the RO did not commit clear and unmistakable error in not inferring a claim for such.  

Finally while the Veteran cited 38 C.F.R. § 3.1(r) in support of his motion, he has not provided any argument as to how the RO misapplied this regulation.  Pursuant to 38 C.F.R. § 3.1(r) (2010) "date of receipt means the date on which a claim, information or evidence was received in the Department of Veterans Affairs, except as to specific provisions for claims or evidence received in the State Department (§ 3.108), or in the Social Security Administration (§ 3.153, § 3.201), or Department of Defense as to initial claims filed at or prior to separation."  A review of the record indicates that the Veteran's February 8, 2010 notice of disagreement, which also included a new claim for service connection for his right and left wrist disabilities, is stamped as having been received by the American Legion VA RO on February 8, 2010.  Accordingly, the Board does not find any clear and unmistakable error in this regard.  

In light of the above, the Board finds that the Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Thus, the Board concludes that there was no CUE in the assignment of the February 8, 2010 effective date for grant of service connection for right and left wrist disabilities. 
CUE Regarding a Left Shoulder Disability and Migraines

A March 2015 rating decision granted service connection for a left shoulder labral tear and migraines, effective June 13, 2014.  

The Veteran contends that the RO committed CUE in the March 2015 rating decision in assigning the effective dates for these disabilities.  He asserts that the proper effective date for the above disabilities is December 5, 2008, the day after his discharge from active duty.  In various statements the Veteran asserted that his intention in providing medical documentation of his left shoulder and migraine headache conditions at the time of his initial service connection claim was to also claim service connection for these conditions.  Additionally, with regard to his shoulder disability, the Veteran reported that his shoulder condition was part and parcel of his systemic psoriatic arthritis and should have the same effective date as his bilateral hand disabilities.  

In a February 2016 statement, the Veteran cited 38 C.F.R. §§ 3.1(r), (p) and 3.155(a) in support of his CUE motion.  However, the Veteran has not indicated how these regulations were misapplied.  Additionally, he has not cited any specific statutory or other regulatory provisions extant at the time that were incorrectly applied, or cited any facts, known at that time, which were not before the adjudicator.  The Veteran does not contend that he filed a claim for service connection for migraine headaches or a left shoulder condition prior to June 13, 2014.  The essence of his argument is that that the RO committed CUE in the March 2015 rating decision by not interpreting medical evidence of record of headaches and shoulder symptomatology as informal claims for service connection.

With regard to his left should disability, the Veteran has also asserted that his service-connected left labral tear is part and parcel of his psoriatic arthritis and should have been adjudicated as part of his original service-connection claim for bilateral hand disabilities, which were ultimately service-connected as psoriatic arthritis.  

As noted above, an informal claim requires an intention to apply for a benefit, and medical evidence of a condition does not suggest an implied claim for service connection.  38 C.F.R. § 3.155 (2015).While the Board acknowledges that medical evidence obtained in connection with the Veteran's initial claim for service connection indicates the presence of left shoulder symptomatology and headaches, medical evidence reflecting treatment for and diagnosis of these conditions does not constitute an informal original claim for service connection under 38 C.F.R. § 3.155 (a) (2015).  The Federal Circuit has held that "the mere presence of the medical evidence does not establish an intention on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  

Rather, the record must demonstrate a specific intent by the Veteran to apply for service-connected benefits related to the treated condition.  In this case, the record does not show such intent.  To this effect, the December 2015 Board decision expressly found that the June 13, 2014 submission was the earliest communication or action indicating intent to file a claim for service connection for a left should condition and migraine headaches.  See December 2015 Board Decision.  The December 2015 Board decision was not appealed and is final.  38 U.S.C.A. § 7104(b) (West 2014), 38 C.F.R. § 20.1100 (2015).  As that decision is final, that finding governs and the Board will not readjudicate that finding.  

With regard to the Veteran's left shoulder disability, he has also asserted that the March 2015 rating decision committed clear and unmistakable error because his shoulder disability is part of his service-connected psoriatic arthritis.  The Veteran is not service-connected for psoriatic arthritis of the shoulder; he is service-connected for a left shoulder labral tear.  As noted above, in pertinent part, the Veteran's original December 16, 2008 VA Form 21-526 indicated that the Veteran was claiming service connection for right and left hand arthritis and surgery of the right and left hand.  There was no mention of the Veteran's left shoulder disability or any systemic arthritis condition.  

Finally while the Veteran cited 38 C.F.R. § 3.1(r) in support of his motion, he has not provided any argument as to how the RO misapplied this regulation.  Pursuant to 38 C.F.R. § 3.1(r) (2010) "date of receipt means the date on which a claim, information or evidence was received in the Department of Veterans Affairs, except as to specific provisions for claims or evidence received in the State Department (§ 3.108), or in the Social Security Administration (§ 3.153, § 3.201), or Department of Defense as to initial claims filed at or prior to separation."  A review of the record indicates that the Veteran's June 13, 2014 claim for service connection for his right and left wrist disabilities is stamped as having been received by the American Legion VA RO on June 13, 2014.  Accordingly, the Board does not find any clear and unmistakable error in this regard.  

In light of the above, the Board finds that the Veteran has not identified an error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Thus, the Board concludes that there was no CUE in the assignment of the June 13, 2014 effective date for grant of service connection for a left shoulder labral tear and migraine headaches. 


ORDER

Entitlement to revision of the January 2011 rating decision regarding the assigned effective date for the grant of service connection for a right wrist disability on the basis of CUE is denied. 

Entitlement to revision of the January 2011 rating decision regarding the assigned effective date for the grant of service connection for a left wrist disability on the basis of CUE is denied. 

Entitlement to revision of the March 2015 rating decision regarding the assigned effective date for the grant of service connection for a left shoulder labral tear on the basis of CUE is denied. 

Entitlement to revision of the March 2015 rating decision regarding the assigned effective date for the grant of service connection for migraines on the basis of CUE is denied. 


REMAND

The Board finds that additional development is required prior to adjudicating the remaining appeals.  

Initially, the Board finds that there are outstanding VA treatment records.  Specifically, a VA appointment history list received in September 1, 2016 indicates that the Veteran had VA appointments scheduled on September 2, 2016 and September 12, 2016.  The most recent VA treatment records are dated in August 2016.  Additionally, non-VA care consult result notes from July 16, 2015 and July 17, 2015 indicate that non-VA treatment records from June 26, 2015 had been scanned into "VistA Imaging."  However, the referenced records do not appear to have been associated with the electronic claims file.  As the aforementioned records are sufficiently identified they must be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016), (holding that VA's duty to assist to obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance).

Additionally, the Veteran and his representative have asserted that an extraschedular rating is warranted for his service-connected GERD alone and pursuant to Johnson v. McDonald, 762 F.3d 1362 (2014).  The Board does not have the authority to assign an extraschedular rating in the first instance.  As the Board must remand the claim for other reasons, for the sake of efficiency, the Veteran's case should be referred to the Director, Compensation Service for consideration of an extraschedular evaluation for GERD under the provisions of 38 C.F.R. § 3.321 (b)(1) (2015) and for the Veteran's service-connected disabilities jointly in accordance with the Court's holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484 (2016).

The Board also finds that there has not been substantial compliance with the December 2015 remand directives as it pertains to the Veteran's TDIU claim.  Specifically, the remand directed that all appropriate development related to the Veteran's claim, to include requesting that Veteran complete a VA Form 21-8940, be completed.  In an April 2016 letter, the Veteran was requested to complete and return a VA Form 21-8940.  The Veteran submitted a VA Form 21-8940 in August 2016.  However, he did not provide his employment information for the period at issue.  While he reported that he last worked full-time in August 2009 and became too disabled to work in December 2009, the most recent employment listed on his VA Form 21-8940 was his period of service with the Public Health Service from May 2007 to December 2008.  

As information pertaining to the Veteran's employment, or lack thereof, from December 5, 2008 to June 19, 2010 is at issue, the August 2016 VA Form 21-8940 does not provide the information needed to adjudicate the claim.  As the Board directed the RO to complete all appropriate development, based upon the Veteran's response, the RO should have sent a follow up specifically requesting information regarding the Veteran's unidentified employer from December 5, 2008 to August 29, 2009, as well as any part-time employment between August 29, 2009 and June 19, 2010.  The Veteran is advised that failure to return a completed form could negatively affect his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

Finally, with regard to the Veteran's claim for an earlier effective date for SMC due to housebound status, the Veteran was granted housebound SMC on the basis of having one service-connected disability, specifically psoriatic arthritis, rated as 100 percent disabling, and additional separate and distinct disabilities rated at 60 percent disabling.  Accordingly, the remanded TDIU claim is inextricably intertwined with the earlier effective date claim, as granting of a TDIU prior to the Veteran's 100 percent rating for psoriatic arthritis could affect his entitlement to housebound status prior to June 19, 2010.  Bradley v. Peake, 22 Vet. App. 280, 293 (2008); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Obtain all VA treatment records from August 29, 2016 to present, and associate them with the claims file.  In addition, obtain the documents from VistA Imaging referenced in the July 16, 2016 and July 17, 2016 VA treatment records and place them in viewable form in the electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of any non-VA medical care providers who have treated him for his disabilities on appeal.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  The RO must make at least two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to include any full-time or part-time employment from December 5, 2008 to June 19, 2010.  

4.  Forward the Veteran's claims file to the Director, Compensation Service for consideration of an extraschedular evaluation for service-connected GERD under the provisions of 38 C.F.R. § 3.321 (b)(1) (2015), and based on the collective impact of all service-connected disabilities in accordance with the holdings in Johnson v. McDonald, 762 F.3d 1362 (2014) and Yancy v. McDonald, 27 Vet. App. 484 (2016).

5.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims including the claim for TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


